UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 37 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Changes in Net Assets 41 Financial Highlights 46 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Important Tax Information 61 Board Members Information 65 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite bouts of heightened volatility during the final months of 2013, when a more moderately accommodative monetary policy and accelerating economic growth caused long-term interest rates to rise, municipal bonds generally gained ground for the reporting period overall. Long-term interest rates moderated early in 2014 due to geopolitical and economic concerns, driving prices of long-term securities higher, and favorable supply-and-demand dynamics helped support yields when economic growth resumed. Meanwhile, improving economic fundamentals enabled many states and municipalities to shore up their fiscal conditions. While we remain cautiously optimistic regarding the municipal bond market’s prospects, we believe that selectivity is likely to become more important to investment success. Long-term rates could rise if, as we anticipate, the economy continues to accelerate. On the other hand, intensifying geopolitical turmoil and other factors could dampen the adverse effects of a stronger domestic economic recovery, and rising investor demand for tax-advantaged investments may continue to support municipal bond prices. Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 10.84%, Class C shares returned 10.03%, Class I shares returned 11.19%, Class Y shares returned 11.14%, and Class Z shares returned 11.06%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), produced a total return of 10.14%. 2 Municipal bonds rallied over the reporting period as long-term interest rates moderated and credit conditions improved. The fund’s Class A, Class I, Class Y, and Class Z shares outperformed the benchmark, mainly due to the success of our security selection strategy. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Economic and Technical Forces Buoyed Municipal Bonds Municipal bonds struggled over the fall of 2013 when investors responded negatively to accelerating economic growth and the Federal Reserve Board’s (the “Fed”) plans to back away from its quantitative easing program. By the end of 2013, long-term interest rates had climbed above 3% for the first time in more than two years, and municipal bond prices fell as anxious investors withdrew from the market. However, interest rates subsequently moderated and bond prices rebounded when harsh winter weather contributed to an economic contraction during the first quarter of 2014. Although the economic recovery got back on track in the spring, favorable supply-and-demand dynamics kept long-term interest rates low. Less refinancing activity produced a reduced supply of newly issued securities over the first eight months of 2014, while demand intensified from income-oriented investors. Longer term and lower rated securities fared particularly well in this constructive market environment. The economic rebound resulted in better underlying credit conditions for many issuers.Tax revenues increased, helping most states achieve budget surpluses. Isolated fiscal problems in Detroit and Puerto Rico were notable exceptions to the recovering credit environment. Strong Security Selections Bolstered Relative Performance The fund participated more than fully in the market’s rise. Our security selection strategy proved especially effective among securities backed by revenues from hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. Among general obligation bonds, securities from California and Illinois advanced strongly when fiscal conditions improved. Our interest rate strategies provided further support to relative results.We set the fund’s average duration in a longer position than the benchmark, helping to maximize the positive impact of falling long-term rates.We maintained underweighted exposure to shorter maturities, instead focusing on maturities in the 10- to 20-year range. This segment of the maturity spectrum provided both a yield advantage and gained value in response to moderating interest rates. 4 Disappointments during the reporting period included generally underweighted exposure to general obligation bonds at a time when they fared better than revenue-backed bonds.The fund’s holdings of Puerto Rico bonds also lagged market averages. Maintaining a Cautious Investment Posture The economic recovery has gained momentum, as evidenced by a 4.6% annualized U.S. GDP growth rate during the second quarter. In addition, we believe that investors are returning their focus to fundamentals now that the Fed is close to ending its quantitative easing program. From a technical standpoint, we expect the supply of newly issued municipal bonds to increase as issuers become more comfortable borrowing in a better economic climate. Therefore, we have adopted a more defensive stance. We have reduced the fund’s holdings of lower rated securities, including Puerto Rico bonds, in favor of their higher quality counterparts.We also have added exposure to floating-rate securities that tend to fare well when rates rise. Furthermore, we reduced exposure to issuers with above-average debt plus pension burdens, looking to capitalize on valuations where the market has underappreciated state and local governments’ long-term capacity and flexibility to support liabilities. In our view, these are prudent strategies in today’s changing market environment. September 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I, nor ClassY shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable.The Dreyfus Corporation has contractually agreed, until January 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of Class A, C, I,Y and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, C, I, and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) do not exceed 0.45% Without this absorption returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/04 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/14 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 % % % without sales charge 3/31/03 % % % Class C shares with applicable redemption charge † 3/31/03 % % % without redemption 3/31/03 % % % Class I shares 12/15/08 % % % †† Class Y shares 7/1/13 % % †† % †† Class Z shares 5/6/94 % % % Barclays Municipal Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.61 $ 7.47 $ 2.32 $ 2.32 $ 2.58 Ending value (after expenses) $ 1,047.80 $ 1,043.90 $ 1,049.00 $ 1,049.00 $ 1,048.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.57 $ 7.37 $ 2.29 $ 2.29 $ 2.55 Ending value (after expenses) $ 1,021.68 $ 1,017.90 $ 1,022.94 $ 1,022.94 $ 1,022.68 † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45 % for Class C, .45% for Class I, .45% for Class Y and .50% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period) . 8 STATEMENT OF INVESTMENTS August 31, 2014 Long-Term Municipal Coupon Maturity Principal Investments—97.1% Rate (%) Date Amount ($) Value ($) Alabama—3.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,843,600 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 5,500,000 6,743,660 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,654,372 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,004,910 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 9,264,500 Alaska—.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 2,793,038 Arizona—1.0% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,372,484 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,281,025 Arkansas—.1% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,025,420 California—8.8% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,332,159 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,293,274 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,964,942 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,495,900 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,949,992 California, Economic Recovery Bonds 5.00 7/1/20 2,000,000 2,376,420 California, GO 5.25 10/1/16 295,000 296,357 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,888,425 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 2,022,116 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,190,365 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,650,160 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 1,283,792 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 1,235,360 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,325,000 1,213,117 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,960,000 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,112,150 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 1,029,660 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 2,538,665 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,290,440 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,292,880 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,836,616 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,144,390 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 1,326,997 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,391,300 Colorado—3.0% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 505,550 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 622,632 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,614,600 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,165,680 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,385,844 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,109,910 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,088,680 Connecticut—.8% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,919,050 District of Columbia—1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,541,400 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 2,020,253 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,148,660 Florida—7.4% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,923,742 Broward County, Airport System Revenue 5.00 10/1/42 7,500,000 8,289,150 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,842,030 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,496,380 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,409,817 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,177,062 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,021,000 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,594,828 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 4,000,000 4,832,640 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,881,030 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,316,960 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; Assured Guaranty Corp.) 5.00 10/1/22 1,820,000 1,909,744 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,397,380 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,330,638 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,888,650 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,887,581 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.19 11/15/23 2,250,000 c 2,072,813 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,085,340 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,832,229 Georgia—3.0% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,898,750 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,998,553 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,420,524 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,513,253 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 2,000,000 2,257,020 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,995,750 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,312,044 Idaho—1.2% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,608,000 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,923,500 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—9.2% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,543,424 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,318,973 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,826,865 Illinois, GO 5.50 7/1/38 5,000,000 5,419,800 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,103,717 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,333,340 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,665,220 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,093,030 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,376,088 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,474,900 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,779,615 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,645,383 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,956,448 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,648,175 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,763,450 Iowa—.7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 2,230,000 2,548,555 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,978,675 Kentucky—2.8% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,015,280 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,941,437 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,532,120 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,946,673 Louisiana—2.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,883,775 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,309,660 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,311,300 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 4,835,655 Maine—.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,461,325 Maryland—6.9% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,836,008 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,752,779 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,184,880 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 724,720 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 868,770 Howard County, COP 8.15 2/15/20 605,000 819,164 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,532,250 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,062,670 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/22 3,000,000 3,715,620 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,145,000 1,147,084 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,148,960 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,074,480 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,192,490 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,998,800 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,205,960 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,078,300 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 975,313 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 3,028,975 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,396,613 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,101,650 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,692,525 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,735,624 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 3,890,000 4,766,417 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,245,550 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,592,575 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) (Prerefunded) 6.00 5/1/15 1,600,000 d 1,660,576 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,020,640 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,163,690 Massachusetts—1.6% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,537,850 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,504,447 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,022,230 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,374,000 Michigan—5.5% Brighton Area Schools, GO—Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 939,055 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,767,180 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,191,040 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,055,000 853,147 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 878,056 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,190,710 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 5,934,555 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,959,029 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,973,375 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,947,175 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,626,660 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,230,490 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,625,321 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,858,147 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,576,340 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 3,700,000 3,988,082 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,334,920 Minnesota—5.0% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,255,097 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,548,010 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,150,360 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,155,200 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,669 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,138,010 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,086,740 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,678,500 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,891,981 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,943,775 Northfield, HR 5.38 11/1/31 1,240,000 1,271,942 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,171,210 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,140,710 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,201,260 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,096,310 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,319,020 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 804,668 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 3,345,143 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 3,325,606 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,194,190 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,704,180 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 e 931,135 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,166,170 Missouri—.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,631,760 Nevada—.4% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,787,700 New Hampshire—.2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.31 10/1/33 1,920,000 c 1,740,000 New Jersey—1.2% New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,152,130 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 108,151 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,703,100 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 70,385 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.10 1/1/30 2,500,000 c 2,331,250 New Mexico—.6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.85 8/1/19 5,000,000 c 4,985,650 New York—5.8% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,874,400 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,108,186 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,849,150 New York City, GO 5.00 4/1/23 2,055,000 2,452,375 New York City, GO 5.00 8/1/24 2,930,000 3,504,866 New York City, GO 5.00 3/1/25 3,300,000 3,986,994 New York City, GO 5.00 8/1/25 3,510,000 4,185,956 New York City, GO 5.00 8/1/25 2,500,000 2,987,275 New York City, GO 5.00 8/1/28 1,000,000 1,153,060 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO 5.00 10/1/36 2,500,000 2,817,275 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,843,675 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.43 4/1/34 2,100,000 c 2,005,500 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,372,860 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,749,200 North Carolina—1.7% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,997,201 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,071,370 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,253,500 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,611,778 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 b 3,012,719 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,066,910 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 d 1,259,036 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,133,310 Ohio—7.6% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,785,950 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 445,279 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,345,940 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,862,880 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,894,885 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 7,945,000 9,264,029 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,336,854 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,911,525 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,831,300 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,653,792 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,306,620 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,419,756 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,542,063 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,089,746 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,122,120 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,321,510 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,765,786 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 50,105 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,269,260 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,860,000 f 1,869,616 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,195,000 2,337,082 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,700,730 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,123,550 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,897,950 Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,170,290 Oklahoma—.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,191,012 Oregon—.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,664,292 Pennsylvania—1.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,064,204 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,093,820 The Fund 29 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,099,460 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,898,675 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,584,677 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 1,938,015 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 d 318,384 South Carolina—1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,781,500 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,329,500 Texas—5.1% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,259,686 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,302,970 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,382,020 30 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,381,406 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 b 1,179,612 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 b,d 1,203,764 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,401,737 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,591,900 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,688,265 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,081,751 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,587,300 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 312,036 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,415,760 The Fund 31 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 2,202,030 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,522,731 Virginia—1.3% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,219,470 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,117,770 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,216,836 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,245,800 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,150,100 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 665,000 710,506 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 d 232,692 32 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,082,530 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,358,700 Washington—2.4% Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 6,113,653 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program—Toll Revenue) 5.00 6/1/33 2,255,000 2,586,417 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 d 4,204,339 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,526,100 West Virginia—.7% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 5,078,430 Wisconsin—.6% Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,361,820 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,214,640 The Fund 33 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—1.5% Children’s Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 846,875 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,064,640 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 922,376 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 5.88 7/1/15 2,900,000 d 3,037,982 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 6.00 7/1/15 1,000,000 d 1,048,630 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,417,960 Total Long-Term Municipal Investments (cost $691,344,813) Short-Term Municipal Investments—.9% California—.3% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.02 9/2/14 2,200,000 g 2,200,000 34 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan—.6% University of Michigan Regents, General Revenue 0.01 9/2/14 5,000,000 g 5,000,000 Total Short-Term Municipal Investments (cost $7,200,000) Total Investments (cost $698,544,813) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—interest rate subject to periodic change. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Non-income producing—security in default. f Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, this security was valued at $1,869,616 or 0.2% of net assets. g Variable rate demand note—rate shown is the interest rate in effect at August 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 19.2 State/Territory 2.1 Health Care 15.3 Industrial 1.8 Education 14.2 County 1.1 Utility-Water and Sewer 9.7 Housing .7 Utility-Electric 7.8 Pollution Control .5 City 6.2 Asset-Backed .3 Special Tax 6.2 Resource Recovery .1 Lease 3.2 Other 6.5 Prerefunded 3.1 † Based on net assets. The Fund 35 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance FHA Federal Housing Administration Company FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage GAN Grant Anticipation Notes Association GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 36 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 698,544,813 760,314,927 Cash 10,587,765 Interest receivable 8,444,575 Receivable for investment securities sold 3,690,007 Receivable for shares of Common Stock subscribed 37,853 Prepaid expenses 24,448 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 437,625 Payable for investment securities purchased 6,321,135 Payable for shares of Common Stock redeemed 697,463 Accrued expenses 108,065 Net Assets ($) Composition of Net Assets ($): Paid-in capital 738,602,058 Accumulated undistributed investment income—net 141,002 Accumulated net realized gain (loss) on investments (24,977,887 ) Accumulated net unrealized appreciation (depreciation) on investments 61,770,114 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 510,428,362 23,333,412 37,873,847 1,030 203,898,636 Shares Outstanding 36,189,587 1,654,303 2,684,171 73 14,447,805 Net Asset Value Per Share ($) See notes to financial statements. The Fund 37 STATEMENT OF OPERATIONS Year Ended August 31, 2014 Investment Income ($): I nterest Income Expenses: Management fee—Note 3(a) 4,741,297 Shareholder servicing costs—Note 3(c) 1,810,171 Distribution fees—Note 3(b) 188,947 Registration fees 105,320 Professional fees 101,613 Directors’ fees and expenses—Note 3(d) 55,394 Custodian fees—Note 3(c) 49,107 Prospectus and shareholders’ reports 44,618 Interest and expense related to floating rate notes issued—Note 4 25,941 Loan commitment fees—Note 2 7,819 Miscellaneous 85,315 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (1,912,075 ) Less—reduction in fees due to earnings credits—Note 3(c) (421 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (12,516,645 ) Net unrealized appreciation (depreciation) on investments 63,914,883 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 38 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2014 2013 a Operations ($): Investment income—net 30,476,094 23,103,441 Net realized gain (loss) on investments (12,516,645 ) 2,693,042 Net unrealized appreciation (depreciation) on investments 63,914,883 (74,298,306 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (20,812,238 ) (13,545,238 ) Class C (772,800 ) (709,507 ) Class I (679,605 ) (495,884 ) Class Y (40 ) (6 ) Class Z (8,024,154 ) (8,111,283 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 23,131,184 78,198,445 Class C 1,477,121 3,160,592 Class I 30,798,095 14,486,047 Class Y — 1,000 Class Z 3,509,794 5,246,240 Net assets received in connection with reorganizations—Note 1 — 386,139,382 Dividends reinvested: Class A 17,165,875 10,706,854 Class C 557,687 462,460 Class I 448,494 299,404 Class Z 5,646,674 5,713,174 Cost of shares redeemed: Class A (145,191,224 ) (98,337,307 ) Class C (9,804,035 ) (12,467,712 ) Class I (7,958,621 ) (12,504,104 ) Class Z (20,247,456 ) (30,635,419 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 824,416,204 545,310,889 End of Period Undistributed investment income—net 141,002 86,651 The Fund 39 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2014 2013 a Capital Share Transactions: Class A b Shares sold 1,694,732 5,499,209 Shares issued in connection with reorganizations—Note 1 — 25,661,345 Shares issued for dividends reinvested 1,254,535 767,433 Shares redeemed (10,643,331 ) (7,041,687 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 108,096 220,212 Shares issued in connection with reorganizations—Note 1 — 1,217,209 Shares issued for dividends reinvested 40,790 32,954 Shares redeemed (723,754 ) (890,189 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 2,224,183 1,014,792 Shares issued for dividends reinvested 32,623 21,330 Shares redeemed (583,934 ) (889,237 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold — 73 Class Z Shares sold 257,702 368,014 Shares issued for dividends reinvested 412,158 404,335 Shares redeemed (1,494,296 ) (2,192,803 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended August 31, 2013, 139,900 Class C shares representing $2,005,331 were exchanged for 140,037 Class A shares. See notes to financial statements. 40 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.21 14.27 13.43 13.81 13.10 Investment Operations: Investment income—net a .52 .47 .53 .58 .58 Net realized and unrealized gain (loss) on investments .89 (1.06 ) .83 (.38 ) .71 Total from Investment Operations 1.41 (.59 ) 1.36 .20 1.29 Distributions: Dividends from investment income—net (.52 ) (.47 ) (.52 ) (.58 ) (.58 ) Net asset value, end of period 14.10 13.21 14.27 13.43 13.81 Total Return (%) b 10.84 (4.30 ) 10.32 1.60 10.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 .97 .97 .97 .97 Ratio of net expenses to average net assets .70 .70 .70 .70 .70 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c — — .00 c Ratio of net investment income to average net assets 3.83 3.37 3.78 4.40 4.37 Portfolio Turnover Rate 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 510,428 579,728 271,110 256,180 295,189 a Based on average shares outstanding. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 41 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.21 14.27 13.43 13.81 13.10 Investment Operations: Investment income—net a .42 .37 .42 .48 .48 Net realized and unrealized gain (loss) on investments .89 (1.07 ) .84 (.38 ) .71 Total from Investment Operations 1.31 (.70 ) 1.26 .10 1.19 Distributions: Dividends from investment income—net (.42 ) (.36 ) (.42 ) (.48 ) (.48 ) Net asset value, end of period 14.10 13.21 14.27 13.43 13.81 Total Return (%) b 10.03 (5.02 ) 9.50 .85 9.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.72 1.73 1.71 1.72 Ratio of net expenses to average net assets 1.45 1.45 1.45 1.45 1.45 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c — — .00 c Ratio of net investment income to average net assets 3.09 2.60 3.02 3.65 3.62 Portfolio Turnover Rate 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 23,333 29,450 23,532 19,569 25,610 a Based on average shares outstanding. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 42 Year Ended August 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.22 14.28 13.44 13.81 13.10 Investment Operations: Investment income—net a .54 .50 .55 .61 .61 Net realized and unrealized gain (loss) on investments .90 (1.06 ) .85 (.37 ) .72 Total from Investment Operations 1.44 (.56 ) 1.40 .24 1.33 Distributions: Dividends from investment income—net (.55 ) (.50 ) (.56 ) (.61 ) (.62 ) Net asset value, end of period 14.11 13.22 14.28 13.44 13.81 Total Return (%) 11.19 (4.15 ) 10.59 1.93 10.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .72 .73 .71 .71 Ratio of net expenses to average net assets .45 .45 .45 .45 .46 Ratio of interest and expense related to floating rate notes issued to average net assets .00 b .00 b — — .00 b Ratio of net investment income to average net assets 3.98 3.57 3.97 4.63 4.56 Portfolio Turnover Rate 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 37,874 13,365 12,340 5,495 8,146 a Based on average shares outstanding. b Amount represents less than .01%. See notes to financial statements. The Fund 43 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class Y Shares 2014 2013 a Per Share Data ($): Net asset value, beginning of period 13.22 13.70 Investment Operations: Investment income—net b .56 .09 Net realized and unrealized gain (loss) on investments .88 (.48 ) Total from Investment Operations 1.44 (.39 ) Distributions: Dividends from investment income—net (.55 ) (.09 ) Net asset value, end of period 14.11 13.22 Total Return (%) 11.14 (2.86 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.18 .74 d Ratio of net expenses to average net assets .45 .45 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 e .00 d,e Ratio of net investment income to average net assets 4.09 4.13 d Portfolio Turnover Rate 21.67 34.19 Net Assets, end of period ($ x 1,000) 1 1 a From July 1, 2013, (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 44 Year Ended August 31, Class Z Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 13.22 14.28 13.44 13.82 13.11 Investment Operations: Investment income—net a .55 .50 .55 .61 .62 Net realized and unrealized gain (loss) on investments .89 (1.06 ) .84 (.39 ) .70 Total from Investment Operations 1.44 (.56 ) 1.39 .22 1.32 Distributions: Dividends from investment income—net (.55 ) (.50 ) (.55 ) (.60 ) (.61 ) Net asset value, end of period 14.11 13.22 14.28 13.44 13.82 Total Return (%) 11.06 (4.12 ) 10.54 1.80 10.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .72 .76 .75 .74 Ratio of net expenses to average net assets .50 .49 .50 .50 .48 Ratio of interest and expense related to floating rate notes issued to average net assets .00 b .00 b — — .00 b Ratio of net investment income to average net assets 4.02 3.53 3.98 4.60 4.60 Portfolio Turnover Rate 21.67 34.19 22.11 22.31 20.53 Net Assets, end of period ($ x 1,000) 203,899 201,872 238,329 225,584 246,699 a Based on average shares outstanding. b Amount represents less than .01%. See notes to financial statements. The Fund 45 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on April 12, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Company’s Board of Directors (the “Board”), all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund (“Maryland Fund”) were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Maryland Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Maryland Fund at the time of the exchange.The exchange ratio for each class of shares was as follows: Class A—.87 to 1 and Class C—.87 to 1.The net asset value of the fund’s shares on the close of business April 12, 2013, after the reorganization was $14.36 for Class A and $14.36 for Class C, and a total of 10,157,666 Class A and 383,790 Class C shares were issued to shareholders of Maryland Fund in the exchange. Net assets acquired of $151,375,304 included unrealized appreciation of $5,998,446. As of the close of business on April 19, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Board, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund (“Minnesota Fund”) 46 were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Minnesota Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Minnesota Fund at the time of the exchange. The exchange ratio for each class of shares was as follows: Class A—1.06 to 1 and Class C—1.07 to 1.The net asset value of the fund’s shares on the close of business April 19, 2013, after the reorganization was $14.37 for Class A and $14.37 for Class C, and a total of 6,701,400 Class A and 390,610 Class C shares were issued to shareholders of Minnesota Fund in the exchange. Net assets acquired of $101,912,174 included unrealized appreciation of $6,874,964. As of the close of business on April 26, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Board, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund (“Ohio Fund”) were transferred to the fund in exchange for corresponding classes of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A and Class C shares of Ohio Fund received Class A and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Ohio Fund at the time of the exchange.The exchange ratio for each class of shares was as follows: Class A—.89 to 1 and Class C—.89 to 1. The net asset value of the fund’s shares on the close of business April 26, 2013, after the reorganization was $14.37 for Class A and $14.37 for Class C, and a total of 8,802,279 Class A and 442,809 Class C shares were issued to shareholders of Ohio Fund in the exchange. Net assets acquired of $132,851,904 included unrealized appreciation of $10,356,593. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) fund is authorized to issue 1 billion shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (200 million shares authorized), Class C (200 million shares authorized), Class I (100 million shares authorized), Class Y (100 million shares authorized) and Class Z (400 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of August 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements 48 is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 50 The following is a summary of the inputs used as of August 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 760,314,927 — † See Statement of Investments for additional detailed categorizations. At August 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2013 1,130,246 Purchases — Sales 1,066,254 Realized gain (loss) (2,750,978 ) Change in unrealized appreciation (depreciation) 554,478 Transfers into Level 3 — Transfers out of Level 3 — Balance as of 8/31/2014 — The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2014 — (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $793,511, accumulated capital losses $25,177,489 and unrealized appreciation $61,969,716. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post- 52 enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $3,176,230 of the carryover expires in fiscal year 2017, $5,287,194 expires in fiscal year 2018 and $2,338,736 expires in fiscal year 2019. The fund has $4,397,518 of post-enactment short-term capital losses and $9,977,811 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2014 and August 31, 2013 were as follows: tax-exempt income $30,202,405 and $22,811,873, and ordinary income $86,432 and $50,045, respectively. During the period ended August 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $132,906, increased accumulated net realized gain (loss) on investments by $33,000 and increased paid-in capital by $99,906. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from September 1, 2013 through January 1, 2015 to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. The Manager may terminate this agreement upon at least 90 days prior notice to shareholders, but has committed not to do so until at least January 1, 2015. The reduction in expenses, pursuant to the agreement, amounted to $1,912,075 during the period ended August 31, 2014. During the period ended August 31, 2014, the Distributor retained $7,033 from commissions earned on sales of the fund’s Class A shares and $4,490 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2014, Class C shares were charged $188,947 pursuant to the Distribution Plan. 54 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2014, Class A and Class C shares were charged $1,367,193 and $62,982, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (“Class Z Shareholder Services Plan”), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares, providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended August 31, 2014, Class Z shares were charged $94,192 pursuant to the Class Z Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $122,326 for transfer agency services and $5,837 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $421. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2014, the fund was charged $49,107 pursuant to the custody agreement. The fund compensated The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended August 31, 2014, the fund was charged $3,957 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended August 31, 2014, the fund was charged $8,296 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $392,382, Distribution Plan fees $14,914, Shareholder Services Plan fees $142,413, custodian fees $27,297, Chief Compliance Officer fees $1,154 and transfer agency fees $33,095, which are offset against an expense reimbursement currently in effect in the amount of $173,630. 56 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2014, amounted to $168,596,445 and $282,245,955, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, the fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At August 31, 2014, there were no floating rate notes outstanding. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2014 was $3,125,000, with a related weighted average annualized interest rate of .83%. At August 31, 2014, the cost of investments for federal income tax purposes was $698,345,211; accordingly, accumulated net unrealized appreciation on investments was $61,969,716, consisting of $65,066,061 gross unrealized appreciation and $3,096,345 gross unrealized depreciation. 58 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus AMT-Free Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Bond Fund at August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2014 The Fund 59 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $86,432 this is being reported as an ordinary income distrubution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. 60 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (79) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Joni Evans (72) Board Member (1991) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Ehud Houminer (74) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Richard C. Leone (74) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly, The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues (2011-present) • President—The Century Foundation (1989-2011) No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (76) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (50) Board Member (2006) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 62 Burton N. Wallack (63) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (77) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. (1996-present) • Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) • Emeritus Chairman of the Real Estate Board of New York (2004-2006) Other Public Company Board Membership During Past 5Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 24 The Fund 63 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 59 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member 64 OFFICERS OF THE FUND (Unaudited) The Fund 65 OFFICERS OF THE FUND (Unaudited) (continued) 66 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus BASIC Municipal Money Market Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Municipal Money Market Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The Federal Reserve Board’s tapering talks and sustained economic growth caused long-term interest rates to rise during the final months of 2013; however, they moderated early in 2014 due to geopolitical turmoil, a domestic economic soft patch and supply-and-demand dynamics in the U.S. bond market. Nonetheless, short-term rates and yields of money market instruments remained steady, anchored near historical lows by an unchanged federal funds rate. In addition, a degree of uncertainty was removed from the money markets when the Securities and Exchange Commission issued new rules governing some funds, but the immediate impact on the market was muted when regulators delayed implementation for two years. In our view, stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth portend well for the U.S. economy.While some financial assets are likely to benefit from a more robust recovery, the possibility of higher inflation and rising long-term interest rates suggests that selectivity could become a more important determinant of investment success.Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of these and other macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by Bill Vasiliou, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus BASIC Municipal Money Market Fund produced a yield of 0.00%.Taking into account the effects of compounding, the fund produced an effective yield of 0.00%. 1 Despite mounting evidence of a sustained U.S. economic recovery and an ongoing shift by the Federal Reserve Board (the “Fed”) to a more moderately accommodative monetary policy, the overnight federal funds rate was left unchanged near historical lows. As a result, tax-exempt money market yields also remained low throughout the reporting period. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when the portfolio manager believes acceptable municipal obligations are not available for investment. Yields Stayed Low Despite Accelerating Economic Recovery While yields of municipal money market securities remained anchored throughout the reporting period by an unchanged federal funds rate between 0% and 0.25%, evidence of an accelerating economic recovery over the fall of 2013 and the Fed’s decision in December to begin reducing its quantitative easing program drove yields The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of 10-year U.S.Treasury securities above 3% by the start of 2014. However, unusually severe winter weather throughout much of the country caused U.S. GDP to contract at an annualized 2.1% rate during the first quarter of 2014 even as the unemployment rate continued to decline. Investors also grew concerned about economic and political instability in the world’s emerging markets. As a result, longer term bond yields fell significantly over the opening months of the reporting period. The economic recovery got back on track in the spring, as evidenced by a 4.6% annualized GDP growth rate amid stronger labor markets and improving consumer confidence. However, changing supply-and-demand dynamics continued to put downward pressure on municipal money market yields. Demand remained strong for short-term tax-exempt municipal securities, including from nontraditional buyers, such as intermediate bond funds and taxable money market funds seeking attractive tax-exempt yields compared to taxable securities with similar maturities. However, individual investors seeking more competitive levels of current income focused mainly on longer term municipal bonds with higher yields. Consequently, yields of high-quality, one-year municipal notes remained low. Robust investor demand and an increasingly limited supply of new instruments also kept yields on variable rate demand notes (“VRDNs”) near historical lows. Municipal credit quality has continued to improve as most states and local governments recovered from recession. Most notably, state general funds have shown consecutive quarters of growth in personal income tax and sales tax revenue. Consequently, most states achieved balanced budgets and replenished reserves during the reporting period. Credit Selection Remained Paramount Most municipal money market funds have maintained short weighted average maturities compared to historical averages due to narrow yield differences along the tax-exempt money market’s maturity range.The fund was no exception, as we continued to maintain its weighted average maturity in a position that was consistent with industry averages. Changes to the regulations governing some money market funds—which were announced in July but are not effective until 2016—also contributed to relatively cautious investment postures throughout the industry. 4 As always, well-researched credit selection remained paramount.We have continued to favor state general obligation bonds; essential service revenue bonds backed by water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics. Fed Remains Committed to Low Short-Term Rates The Fed made a number of cuts in its monthly bond purchases over the reporting period, and its quantitative easing program is on track for elimination this fall. However, the Fed also has made clear that short-term interest rates are likely to remain near current levels “for a considerable time.” In determining how long to maintain its current target for the federal funds rate, the Fed reiterated that it will continue to monitor progress toward its objectives of full employment and a 2% inflation rate. Therefore, in our judgment, the prudent course continues to be an emphasis on preservation of capital and liquidity. September 15, 2014 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days’ notice and which Dreyfus has committed will remain in place until at least January 1, 2015. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. If your account balance is less than $50,000, your account may be subject to exchange fees, account closeout fees, and wire and DreyfusTeleTransfer redemption fees each in the amount of $5.00, as well as a checkwriting fee of $2.00. None of these fees are shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Expenses paid per $1,000 † $ 1.06 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Expenses paid per $1,000 † $ 1.07 Ending value (after expenses) $ 1,024.15 † Expenses are equal to the fund's annualized expense ratio of .21%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2014 Short-Term Coupon Maturity Principal Investments—102.7% Rate (%) Date Amount ($) Value ($) Alabama—1.5% Alabama, GO Notes, Refunding 4.00 6/1/15 100,000 102,798 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.08 9/7/14 1,000,000 a,b 1,000,000 Colorado—.4% Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.15 9/7/14 300,000 a 300,000 Delaware—2.5% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.04 9/2/14 1,000,000 a 1,000,000 University of Delaware, Revenue (Liquidity Facility; TD Bank) 0.05 9/2/14 800,000 a 800,000 Florida—.1% Jacksonville Electric Authority, Water and Sewer System Revenue (LOC; Sumitomo Mitsui Banking Corporation) 0.07 9/7/14 100,000 a 100,000 Georgia—2.9% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.20 9/7/14 500,000 a 500,000 DeKalb Private Hospital Authority, RAC (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.09 9/7/14 300,000 a 300,000 Gwinnett County Development Authority, IDR (KMD Group, LLC Project) (LOC; Branch Banking and Trust Co.) 0.18 9/7/14 1,330,000 a,b 1,330,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—15.9% Des Plaines, IDR (Montana Metals Products Properties, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.30 9/7/14 585,000 a,b 585,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.11 9/7/14 2,410,000 a,b 2,410,000 Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 0.10 9/7/14 1,800,000 a,b 1,800,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.12 9/7/14 2,760,000 a 2,760,000 Lake County, IDR (Northpoint Associates, L.L.C. Project) (LOC; Northern Trust Company) 0.10 9/7/14 1,200,000 a,b 1,200,000 Libertyville, Industrial Project Revenue (Fabrication Technologies, Inc. Project) (LOC; Bank of America) 0.21 9/7/14 1,525,000 a,b 1,525,000 Upper Illinois River Valley Development Authority, IDR (Cathy Asta Enterprises, LLC Project) (LOC; Bank of America) 0.20 9/7/14 1,335,000 a,b 1,335,000 Indiana—2.8% Indiana Bond Bank, Advance Funding Program Notes (Liquidity Facility; JPMorgan Chase Bank) 1.25 1/6/15 1,000,000 1,003,467 Vigo County, EDR (Wabash Valley Packaging Corporation/Phoenix Projects, LLC Project) (LOC; Wells Fargo Bank) 0.25 9/7/14 1,000,000 a,b 1,000,000 Kentucky—4.5% Christian County, Industrial Building Revenue (Audubon Area Community Services, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.08 9/7/14 2,250,000 a,b 2,250,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky (continued) Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,000,000 1,007,031 Louisiana—3.4% Ascension Parish, Revenue (BASF Corporation Project) 0.19 9/7/14 2,500,000 a,b 2,500,000 Maine—.8% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.17 9/7/14 590,000 a,b 590,000 Maryland—2.9% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.30 9/7/14 1,090,000 a 1,090,000 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.21 9/7/14 1,000,000 a,b 1,000,000 Michigan—.5% Michigan Strategic Fund, LOR (Lions Bear Lake Camp Project) (LOC; PNC Bank NA) 0.12 9/7/14 390,000 a,b 390,000 Minnesota—6.5% Jenkins, IDR (Pequot Tool and Manufacturing, Inc. Project) (LOC; Wells Fargo Bank) 0.25 9/7/14 250,000 a,b 250,000 Minneapolis, GO Notes (Various Purpose) 2.00 12/1/14 310,000 311,310 Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.15 9/7/14 240,000 a 240,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 1/1/15 1,200,000 1,203,011 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.23 9/7/14 2,775,000 a,b 2,775,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri—2.7% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.21 9/7/14 500,000 a,b 500,000 Missouri Development Finance Board, Cultural Facilities Revenue (The Nelson Gallery Foundation) (Liquidity Facility; Northern Trust Company) 0.03 9/2/14 600,000 a,b 600,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.21 9/7/14 500,000 a,b 500,000 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue, Refunding (State Revolving Funds Programs) 5.00 1/1/15 100,000 101,564 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.15 9/7/14 285,000 a 285,000 Nevada—1.4% Nevada Housing Division, Multi-Unit Housing Revenue (Help Owens 2 Apartments) (LOC; Citibank NA) 0.10 9/7/14 1,000,000 a 1,000,000 New Hampshire—2.2% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 0.20 9/7/14 600,000 a,b 600,000 Rockingham County, GO Notes, TAN 0.50 12/19/14 1,000,000 1,001,012 New Jersey—3.8% Hamilton Township, GO Notes, BAN 1.00 6/3/15 1,000,000 1,004,110 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Monroe Township, GO Notes, BAN 1.00 2/6/15 1,000,000 1,003,281 New Jersey Environmental Infrastructure Trust, Wastewater Treatment Revenue, Refunding (Financing Program) 5.00 9/1/14 300,000 300,038 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 500,000 502,330 Ohio—5.2% Dayton City School District, School Facilities Construction and Improvement Unlimited Tax Refunding Notes 1.25 10/15/14 1,500,000 1,501,712 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/10/14 1,300,000 1,300,335 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 1,000,000 1,005,460 Oklahoma—2.7% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.08 9/7/14 2,000,000 a,c,d 2,000,000 Oregon—1.2% Oregon, EDR (Oregon Precision Industries, Inc. Project) (LOC; Bank of America) 0.21 9/7/14 875,000 a,b 875,000 Pennsylvania—12.2% Beaver County Industrial Development Authority, EIR (BASF Corporation Project) 0.19 9/7/14 1,000,000 a,b 1,000,000 Luzerne County Industrial Development Authority, IDR (PennSummit Tubular LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/14 800,000 a,b 800,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.25 9/7/14 1,445,000 a,b 1,445,000 Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 0.16 9/7/14 400,000 a,b 400,000 Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program —Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.12 9/7/14 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.20 9/7/14 4,200,000 a 4,200,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.17 9/7/14 600,000 a 600,000 Texas—14.4% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.10 9/7/14 2,700,000 a 2,700,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 9/7/14 4,000,000 a,c,d 4,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.10 9/7/14 1,000,000 a,c,d 1,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.04 9/2/14 1,000,000 a 1,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.60 10/15/14 1,650,000 1,650,000 Splendora Higher Education Facilities Corporation, Revenue (Fort Bend Baptist Academy Project) (LOC; Wells Fargo Bank) 0.15 9/7/14 200,000 a 200,000 Virginia—.2% Virginia Beach, Public Improvement GO Notes 4.00 10/1/14 150,000 150,452 Washington—6.6% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.20 9/7/14 1,930,000 a,b 1,930,000 Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.15 9/7/14 620,000 a 620,000 Washington Economic Development Finance Authority, EDR (Skagit Valley Publishing Project) (LOC; U.S. Bank NA) 0.20 9/7/14 1,585,000 a,b,c,d 1,585,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.25 9/7/14 675,000 a 675,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—5.4% Oak Creek, GO Promissory Notes 2.00 4/1/15 500,000 505,160 River Falls, IDR (M & O Properties, LLC Project) (LOC; U.S. Bank NA) 0.17 9/7/14 735,000 a,b 735,000 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.25 9/7/14 1,675,000 a,b 1,675,000 Wisconsin School Districts, Cash Flow Administration Program Participation Notes 1.00 10/10/14 1,000,000 1,000,745 Total Investments (cost $75,108,816) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at August 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At August 31, 2014, the fund had $35,085,000 or 48.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, these securities amounted to $8,585,000 or 11.7% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). Portfolio Summary (Unaudited) † Value (%) Value (%) Industrial 48.0 Utility-Water and Sewer 3.7 Education 11.1 Transportation Services 2.7 Utility-Electric 9.4 Resource Recovery 2.3 Housing 7.5 Special Tax 1.4 Health Care 4.9 State/Territory .6 County 4.5 Other 2.3 City 4.3 † Based on net assets. 14 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance FHA Federal Housing Administration Company FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage GAN Grant Anticipation Notes Association GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 75,108,816 75,108,816 Cash 167,562 Interest receivable 91,364 Prepaid expenses 6,435 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 9,303 Payable for investment securities purchased 2,209,571 Payable for shares of Common Stock redeemed 4,824 Accrued expenses 46,254 Net Assets ($) Composition of Net Assets ($): Paid-in capital 73,104,225 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 73,104,225 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Year Ended August 31, 2014 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 431,954 Shareholder servicing costs—Note 2(b) 54,132 Professional fees 47,838 Registration fees 20,255 Custodian fees—Note 2(b) 13,323 Prospectus and shareholders' reports 6,748 Directors' fees and expenses—Note 2(c) 4,182 Miscellaneous 26,766 Total Expenses Less—reduction in expenses due to undertakings—Note 2(a) (427,762 ) Less—reduction in fees due to earnings credits—Note 2(b) (40 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 12 See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2014 2013 Operations ($): Investment Income—Net, representing net increase in net assets resulting from operations 12 10 Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 14,232,357 23,098,572 Dividends reinvested 12 161 Cost of shares redeemed (32,106,079 ) (27,158,422 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 90,977,935 95,037,780 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Year Ended August 31, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .000 a Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.000 ) a Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .00 b .01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .71 .70 .67 .62 Ratio of net expenses to average net assets .21 .26 .25 .36 .40 Ratio of net investment income to average net assets .00 b .00 b .00 b .00 b .02 Net Assets, end of period ($ x 1,000) 73,104 90,978 95,038 148,726 186,194 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series including the fund. The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund's policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) 20 under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 75,108,816 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At August 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. 22 (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2014, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2014 and August 31, 2013 were as follows: tax-exempt income $12 and $10, and long-term capital gains $0 and $156, respectively. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from September 1, 2013 through January 1, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund so that annual fund operating expenses do not exceed .45% of the value of the fund’s average daily net assets.The Manager may terminate this agreement upon at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2015.The reduction in expenses, pursuant to the undertaking, amounted to $216,399 during the period ended August 31, 2014. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time.The reduction in expenses, pursuant to the undertaking, amounted to $211,363 during the period ended August 31, 2014. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2014, the fund was charged $40,312 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 24 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $12,258 for transfer agency services and $561 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $40. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2014, the fund was charged $13,323 pursuant to the custody agreement. The fund compensated The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended August 31, 2014, the fund was charged $384 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended August 31, 2014, the fund was charged $8,296 for services performed by the Chief Compliance Officer and his staff. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $31,153, custodian fees $5,000, Chief Compliance Officer fees $1,154 and transfer agency fees $1,919, which are offset against an expense reimbursement currently in effect in the amount of $29,923. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended August 31, 2014, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $1,700,000 and $37,515,000, respectively. NOTE 4—Regulatory Developments: On July 23, 2014, the SEC adopted amendments to the rules that govern money market mutual funds. In part, the amendments will require structural changes to most types of money market funds to one extent or another; however, the SEC provided for an extended two-year transition period to comply with such structural requirements. At this time, management is evaluating the reforms adopted and the manner for implementing these reforms over time and its impact on the financial statements. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus BASIC Municipal Money Market Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Municipal Money Market Fund at August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2014 The Fund 27 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended August 31, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax).Where required by federal tax law rules, shareholders will receive notification of their portion of the fund's exempt-interest dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. 28 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (79) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Joni Evans (72) Board Member (1985) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Ehud Houminer (74) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Richard C. Leone (74) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly, The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, for- eign policy and domestic issues (2011-present) • President—The Century Foundation (1989-2011) No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (76) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (50) Board Member (2006) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 30 Burton N. Wallack (63) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 24 ————— John E. Zuccotti (77) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. (1996-present) • Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) • Emeritus Chairman of the Real Estate Board of New York (2004-2006) Other Public Company Board Membership During Past 5Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 24 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 59 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) 34 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus High Yield Municipal Bond Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus HighYield Municipal Bond Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite bouts of heightened volatility during the final months of 2013, when a more moderately accommodative monetary policy and accelerating economic growth caused long-term interest rates to rise, municipal bonds generally gained ground for the reporting period overall. Long-term interest rates moderated early in 2014 due to geopolitical and economic concerns, driving prices of long-term securities higher, and favorable supply-and-demand dynamics helped support yields when economic growth resumed. Meanwhile, improving economic fundamentals enabled many states and municipalities to shore up their fiscal conditions. While we remain cautiously optimistic regarding the municipal bond market’s prospects, we believe that selectivity is likely to become more important to investment success. Long-term rates could rise if, as we anticipate, the economy continues to accelerate. On the other hand, intensifying geopolitical turmoil and other factors could dampen the adverse effects of a stronger domestic economic recovery, and rising investor demand for tax-advantaged investments may continue to support municipal bond prices. Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by Daniel Barton and Jeffrey Burger, Co-Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus High Yield Municipal Bond Fund’s Class A shares achieved a 11.95% total return, Class C shares returned 11.09%, Class I shares returned 12.24%, Class Y shares returned 12.25%, and Class Z shares returned 11.96%. 1 The fund’s benchmark, the Barclays Municipal Bond Index, which, unlike the fund, does not include securities rated below investment grade, produced a total return of 10.14%. 2 Municipal bonds rallied strongly over the reporting period as long-term interest rates moderated, supply-and-demand forces proved favorable, and national credit conditions improved. The fund outperformed its benchmark, mainly due to its emphasis on longer term and lower rated securities. The Fund’s Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal.To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax.The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as “high yield” or “junk” bonds.The fund may invest up to 50% of its assets in higher-quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Economic and Technical Forces Buoyed Municipal Bonds Municipal bonds generally struggled over the fall of 2013 when fixed-income investors responded negatively to evidence of more robust economic growth. By year-end, long-term interest rates climbed above 3% for the first time in more than two years, and municipal bond prices fell as anxious investors withdrew from the market. However, interest rates soon moderated and bond prices rebounded when harsh weather contributed to an economic contraction during the first quarter of 2014. Although the economic recovery got back on track during the spring, favorable supply-and-demand dynamics kept long-term interest rates low. Less refinancing activity produced a reduced supply of newly issued securities, while demand intensified from investors seeking competitive after-tax yields. In this constructive environment, longer term and high yield securities fared particularly well.The U.S. economic rebound persisted through the reporting period’s end, resulting in better underlying credit conditions. Isolated credit problems in Detroit and Puerto Rico were notable exceptions to recovering credit conditions. Constructive Investment Posture Buoyed Fund Results Constructive positioning helped the fund participate more than fully in the market’s gains over the reporting period. A relatively long average duration, including an emphasis on municipal bonds with maturities of 20 to 25 years, enhanced the fund’s exposure to a particularly strong segment of the market’s maturity spectrum.The fund also benefited from an overweighted position in revenue bonds and underweighted exposure to general obligation bonds. Our security selection strategy further supported relative results.The fund received especially strong contributions from revenue-backed bonds from airlines, hospitals, and the states’ settlement of litigation with U.S. tobacco companies. Although disappointments over the reporting period proved mild, the fund’s allocation to struggling Puerto Rico bonds weighed on relative performance. In addition, the fund’s holdings of investment-grade bonds rated “single-A” or better generally lagged market averages. 4 High Yield Municipal Bonds Appear Poised for Further Gains The U.S. economic recovery has gained additional momentum, as evidenced by a robust U.S. GDP growth rate of 4.6% over the second quarter of 2014. In addition, we believe that investors are returning their focus to market and issuer fundamentals now that the Federal Reserve Board is close to ending its quantitative easing program. From a technical standpoint, we currently expect the supply of newly issued high yield municipal bonds to remain relatively stable, while robust demand seems likely to persist. Because high yield bonds historically have been relatively insensitive to rising interest rates and tend to benefit when business conditions improve, they seem poised to do well as the economic recovery continues. Therefore, we have maintained the fund’s relatively long average duration and its focus on lower rated securities. However, in light of ongoing credit issues, we have eliminated the fund’s holdings of Puerto Rico bonds. September 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not include the maximum initial sales charge in the case of Class A shares, and the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Class Z, Class I, and ClassY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 3/15/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus High Yield Municipal Bond Fund on 9/30/05 (inception date) to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The fund invests primarily in municipal securities.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/14 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (4.5%) 3/15/07 % % % †† without sales charge 3/15/07 % % % †† Class C shares with applicable redemption charge † 3/15/07 % % % †† without redemption 3/15/07 % % % †† Class I shares 12/15/08 % % % †† Class Y shares 7/1/13 % % †† % †† Class Z shares 9/30/05 % % % Barclays Municipal Bond Index 9/30/05 % % % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 3/15/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for periods prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for ClassY shares). ††† The Index date is based on the life of Class Z shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Municipal Bond Fund from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.32 $ 9.28 $ 4.03 $ 4.34 $ 4.65 Ending value (after expenses) $ 1,048.90 $ 1,045.00 $ 1,050.30 $ 1,050.30 $ 1,049.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.24 $ 9.15 $ 3.97 $ 4.28 $ 4.58 Ending value (after expenses) $ 1,020.01 $ 1,016.13 $ 1,021.27 $ 1,020.97 $ 1,020.67 † Expenses are equal to the fund’s annualized expense ratio of 1.03% for Class A, 1.80% for Class C, .78% for Class I, .84% for ClassY and .90% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2014 Long-Term Municipal Coupon Maturity Principal Investments—98.4% Rate (%) Date Amount ($) Value ($) Alabama—5.7% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 3,000,000 3,678,360 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,513,665 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 3,308,750 Alaska—2.6% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 790,150 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,090,961 Arizona—7.0% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,462,030 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,614,562 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,624,820 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 1,500,000 1,713,270 California—10.3% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,446,300 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,189,120 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,148,180 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,210,429 California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,236,860 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,176,670 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,756,950 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,328,920 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,766,820 Connecticut—2.0% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,714,020 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,174 Florida—6.1% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,127,560 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,090,030 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,842,180 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 1,200,240 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,713,350 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 1,000,000 1,066,980 Georgia—1.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,822,125 Illinois—7.7% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,240,000 1,404,002 Chicago, GO 5.00 1/1/24 1,000,000 1,075,840 Illinois, GO 5.50 7/1/38 1,000,000 1,083,960 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,195,250 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,127,760 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,639,545 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,178,480 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,127,090 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,658,070 Iowa—2.4% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,709,400 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 889,670 Louisiana—6.5% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,803,321 Louisiana, State Highway Improvement Revenue 5.00 6/15/26 1,000,000 1,217,160 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,671,225 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,900,000 b 3,915,834 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,109,600 Maine—1.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,753,590 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—2.2% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,308,940 Michigan—9.3% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 2,015,541 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,786,560 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,041,940 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 1,000,000 1,052,990 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,060,900 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 500,000 589,435 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 518,660 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,493,219 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,000,000 2,000,340 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.25 9/1/18 1,000,000 d 1,293,310 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota—1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,832,530 New Jersey—6.5% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 2,000,000 2,027,740 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,060,870 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 903,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 e 927,960 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 4,823,106 New Mexico—1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,449,678 New York—2.1% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,105,500 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,054,730 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 1,023,210 North Carolina—.7% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,099,800 Ohio—1.0% Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,545,075 Oregon—.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,090,400 Pennsylvania—2.9% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,067,848 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 b,f 2,195,820 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,101,840 Texas—10.9% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,067,590 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,134,570 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,500,000 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 700,000 702,240 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,692,030 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,542,072 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,175,000 1,323,285 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,916,487 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,306,678 Vermont—.5% Burlington, Airport Revenue 3.50 7/1/18 745,000 758,797 Virginia—2.2% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 1,000,000 1,017,830 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 1,980,000 2,195,186 Washington—1.9% Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,649,356 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,213,138 Wisconsin—.7% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 3.75 11/15/19 1,000,000 1,010,910 U.S. Related—1.3% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,923,956 Total Investments (cost $140,495,502) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, these securities were valued at $7,201,684 or 4.8% of net assets. c Non-income producing—security in default. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Collateral for floating rate borrowings. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 17.1 Housing 1.9 Health Care 15.7 Lease 1.8 Transportation Services 12.3 State/Territory 1.6 Utility-Water and Sewer 9.6 Utility-Electric 1.1 Special Tax 7.0 Prerefunded .9 Industrial 5.1 City .7 Asset-Backed 4.5 County .7 Pollution Control 2.3 Other 13.9 Resource Recovery 2.2 † Based on net assets. 18 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments 140,495,502 146,855,340 Cash 3,699,346 Interest receivable 2,006,611 Receivable for shares of Common Stock subscribed 82,572 Prepaid expenses and other assets 27,738 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 118,001 Payable for investment securities purchased 2,004,990 Payable for floating rate notes issued—Note 4 1,000,000 Payable for shares of Common Stock redeemed 215,871 Interest and expense payable related to floating rate notes issued—Note 4 1,761 Accrued expenses 70,674 Net Assets ($) Composition of Net Assets ($): Paid-in capital 179,793,273 Accumulated undistributed investment income—net 33,728 Accumulated net realized gain (loss) on investments (36,926,529 ) Accumulated net unrealized appreciation (depreciation) on investments 6,359,838 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 49,626,305 16,747,979 15,645,013 315,762 66,925,251 Shares Outstanding 4,266,617 1,438,530 1,346,915 27,185 5,751,053 Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Year Ended August 31, 2014 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 902,915 Shareholder servicing costs—Note 3(c) 233,333 Distribution/Service Plan fees—Note 3(b) 232,390 Registration fees 75,880 Professional fees 59,795 Prospectus and shareholders’ reports 18,697 Interest and expense related to floating rate notes issued—Note 4 13,425 Custodian fees—Note 3(c) 10,781 Directors’ fees and expenses—Note 3(d) 9,729 Loan commitment fees—Note 2 1,396 Miscellaneous 37,650 Total Expenses Less—reduction in fees due to undertaking—Note 3(a) (40 ) Less—reduction in fees due to earnings credits—Note 3(c) (77 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (6,172,180 ) Net unrealized appreciation (depreciation) on investments 15,833,573 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2014 2013 a Operations ($): Investment income—net 7,235,440 8,194,081 Net realized gain (loss) on investments (6,172,180 ) 790,008 Net unrealized appreciation (depreciation) on investments 15,833,573 (18,999,032 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (2,313,903 ) (2,462,670 ) Class C (741,793 ) (947,107 ) Class I (750,096 ) (976,835 ) Class Y (1,792 ) (8 ) Class Z (3,270,962 ) (3,608,726 ) Net realized gain on investments: Class A (46,844 ) (17,496 ) Class C (19,040 ) (7,904 ) Class I (14,191 ) (6,374 ) Class Y (1 ) — Class Z (67,158 ) (23,589 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 22,858,875 14,064,814 Class C 1,627,759 3,294,177 Class I 7,796,880 8,568,655 Class Y 309,114 1,000 Class Z 2,712,324 4,111,025 Dividends reinvested: Class A 1,591,655 1,834,432 Class C 450,995 556,520 Class I 451,096 555,253 Class Y 79 — Class Z 2,645,603 2,862,317 Cost of shares redeemed: Class A (22,138,433 ) (25,207,861 ) Class C (8,317,120 ) (9,053,969 ) Class I (9,250,711 ) (12,470,840 ) Class Z (14,265,924 ) (15,352,820 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 153,117,065 197,420,014 End of Period Undistributed investment income—net 33,728 20,115 22 Year Ended August 31, 2014 2013 a Capital Share Transactions: Class A b Shares sold 2,026,536 1,150,451 Shares issued for dividends reinvested 140,786 152,154 Shares redeemed (1,958,023 ) (2,099,626 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 143,990 270,298 Shares issued for dividends reinvested 39,940 46,224 Shares redeemed (741,622 ) (753,215 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I c Shares sold 694,768 702,475 Shares issued for dividends reinvested 39,919 46,197 Shares redeemed (822,719 ) (1,054,549 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y c Shares sold 27,092 86.28 Shares issued for dividends reinvested 7 — Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 238,935 335,823 Shares issued for dividends reinvested 234,074 237,957 Shares redeemed (1,275,155 ) (1,290,878 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended August 31, 2013, 12,054 Class C shares representing $149,785 were exchanged for 12,079 Class A shares. c During the period ended August 31, 2014, 27,038 Class I shares representing $308,503 were exchanged for 27,038 ClassY shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.90 12.11 11.14 11.74 10.64 Investment Operations: Investment income—net a .54 .52 .52 .59 .61 Net realized and unrealized gain (loss) on investments .73 (1.23 ) .98 (.60 ) 1.08 Total from Investment Operations 1.27 (.71 ) 1.50 (.01 ) 1.69 Distributions: Dividends from investment income—net (.53 ) (.50 ) (.51 ) (.58 ) (.59 ) Dividends from net realized gain on investments (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.54 ) (.50 ) (.53 ) (.59 ) (.59 ) Net asset value, end of period 11.63 10.90 12.11 11.14 11.74 Total Return (%) c 11.95 (6.13 ) 13.74 (.03 ) 16.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 1.01 1.02 1.00 .99 Ratio of net expenses to average net assets 1.04 1.01 1.02 1.00 .99 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 d .00 d .00 d — Ratio of net investment income to average net assets 4.82 4.23 4.48 5.35 5.37 Portfolio Turnover Rate 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 49,626 44,234 58,786 53,785 70,607 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 24 Year Ended August 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.91 12.12 11.15 11.75 10.66 Investment Operations: Investment income—net a .46 .42 .43 .51 .52 Net realized and unrealized gain (loss) on investments .73 (1.22 ) .98 (.60 ) 1.08 Total from Investment Operations 1.19 (.80 ) 1.41 (.09 ) 1.60 Distributions: Dividends from investment income—net (.45 ) (.41 ) (.42 ) (.50 ) (.51 ) Dividends from net realized gain on investments (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.46 ) (.41 ) (.44 ) (.51 ) (.51 ) Net asset value, end of period 11.64 10.91 12.12 11.15 11.75 Total Return (%) c 11.09 (6.82 ) 12.87 (.77 ) 15.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 1.77 1.78 1.75 1.76 Ratio of net expenses to average net assets 1.81 1.77 1.78 1.75 1.76 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 d .00 d .00 d — Ratio of net investment income to average net assets 4.07 3.49 3.72 4.62 4.60 Portfolio Turnover Rate 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 16,748 21,784 29,494 26,365 32,647 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.88 12.09 11.12 11.72 10.63 Investment Operations: Investment income—net a .57 .55 .54 .63 .66 Net realized and unrealized gain (loss) on investments .74 (1.23 ) .99 (.61 ) 1.05 Total from Investment Operations 1.31 (.68 ) 1.53 .02 1.71 Distributions: Dividends from investment income—net (.56 ) (.53 ) (.54 ) (.61 ) (.62 ) Dividends from net realized gain on investments (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.57 ) (.53 ) (.56 ) (.62 ) (.62 ) Net asset value, end of period 11.62 10.88 12.09 11.12 11.72 Total Return (%) 12.24 (5.91 ) 14.04 .22 16.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 .75 .78 .74 .73 Ratio of net expenses to average net assets .79 .75 .78 .74 .72 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 c .00 c .00 c — Ratio of net investment income to average net assets 5.08 4.48 4.70 5.62 5.57 Portfolio Turnover Rate 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 15,645 15,619 21,048 12,460 8,577 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. 26 Year Ended August 31, Class Y Shares 2014 2013 a Per Share Data ($): Net asset value, beginning of period 10.89 11.59 Investment Operations: Investment income—net b .51 .11 Net realized and unrealized gain (loss) on investments .79 (.72 ) Total from Investment Operations 1.30 (.61 ) Distributions: Dividends from investment income—net (.56 ) (.09 ) Dividends from net realized gain on investments (.01 ) — Total Distributions (.57 ) (.09 ) Net asset value, end of period 11.62 10.89 Total Return (%) 12.25 (5.35 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .81 d Ratio of net expenses to average net assets .84 .81 d Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 d,e Ratio of net investment income to average net assets 5.28 5.62 d Portfolio Turnover Rate 21.00 17.40 Net Assets, end of period ($ x 1,000) 316 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class Z Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 10.91 12.12 11.14 11.75 10.65 Investment Operations: Investment income—net a .56 .53 .53 .60 .63 Net realized and unrealized gain (loss) on investments .73 (1.23 ) .99 (.61 ) 1.09 Total from Investment Operations 1.29 (.70 ) 1.52 (.01 ) 1.72 Distributions: Dividends from investment income—net (.55 ) (.51 ) (.52 ) (.59 ) (.62 ) Dividends from net realized gain on investments (.01 ) (.00 ) b (.02 ) (.01 ) — Total Distributions (.56 ) (.51 ) (.54 ) (.60 ) (.62 ) Net asset value, end of period 11.64 10.91 12.12 11.14 11.75 Total Return (%) 11.96 (6.05 ) 13.92 .05 16.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 .92 .95 .95 .82 Ratio of net expenses to average net assets .93 .92 .95 .95 .82 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 c .00 c .00 c — Ratio of net investment income to average net assets 4.94 4.33 4.56 5.45 5.58 Portfolio Turnover Rate 21.00 17.40 26.27 41.05 25.26 Net Assets, end of period ($ x 1,000) 66,925 71,479 88,092 85,868 113,547 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the “fund”) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek high current income exempt from federal income tax. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class Y and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that pri-oritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 30 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 145,655,100 1,200,240 Liabilities ($) Floating Rate Notes †† — (1,000,000 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At August 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2013 799,720 Purchases — Sales — Realized gain (loss) — Change in unrealized appreciation (depreciation) 400,520 Transfers into Level 3 — Transfers out of Level 3 — Balance as of 8/31/2014 1,200,240 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2014 400,520 32 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) At August 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $206,056, undistributed ordinary income $122,648, accumulated capital losses $37,418,274 and unrealized appreciation $6,728,935. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $715,251 of the carryover expires in fiscal year 2016, $7,033,387 expires in fiscal year 2017, $10,523,962 expires in fiscal year 2018 and $5,919,280 expires in fiscal year 2019.The fund has $4,196,298 of post-enactment short-term capital losses and $9,030,096 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2014 and August 31, 2013 were as follows: tax-exempt income $7,078,546 and $7,995,346, and ordinary income $147,234 and $55,363, respectively. During the period ended August 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $143,281, increased accumulated net realized gain (loss) on investments by $98,149 and increased paid-in capital by $45,132. Net assets and net asset value per share were not affected by this reclassification. 34 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. The Manager has agreed, from August 6, 2014 through January 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund’s Class Y so that the direct expenses of the fund’s Class Y shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .75% of the value of Class Y shares’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $40 during the period ended August 31, 2014. During the period ended August 31, 2014, the Distributor retained $1,037 from commissions earned on sales of the fund’s Class A shares and $937 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2014, Class C shares were charged $139,772 pursuant to the Distribution Plan. Under the Service Plan adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburse the Distributor for distributing its shares and servicing shareholder accounts at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended August 31, 2014, Class Z shares were charged $92,618 pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2014, Class A and Class C shares were charged $122,776 and $46,591, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $25,949 for transfer agency services and $1,055 for 36 cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $77. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2014, the fund was charged $10,781 pursuant to the custody agreement. The fund compensated The Bank of NewYork Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended August 31, 2014, the fund was charged $519 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended August 31, 2014, the fund was charged $8,296 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $74,603, Distribution Plan fees $18,505, Shareholder Services Plan fees $13,664, custodian fees $4,976, Chief Compliance Officer fees $1,154 and transfer agency fees $5,139, which are offset against an expense reimbursement currently in effect in the amount of $40. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) to exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended August 31, 2014, redemption fees charged and retained by the fund amounted to $3,585. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2014, amounted to $30,946,895 and $45,553,345, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”).A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities 38 on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, the fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2014, was approximately $1,833,300, with a related weighted average annualized interest rate of .73%. At August 31, 2014, the cost of investments for federal income tax purposes was $139,126,405; accordingly, accumulated net unrealized appreciation on investments was $6,728,935 consisting of $13,269,884 gross unrealized appreciation and $6,540,949 gross unrealized depreciation. The Fund 39 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus High Yield Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus High Yield Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus High Yield Municipal Bond Fund at August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2014 40 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2014 as “exempt-interest dividends” (not generally subject to regular federal income tax).The fund also hereby reports $.0111 per share as a short-term capital gain distribution paid on December 19, 2013. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2014 calendar year on Form 1099-DIV, which will be mailed in early 2015. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (79) Board Member (2006) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Joni Evans (72) Board Member (1991) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Ehud Houminer (74) Board Member (2006) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 42 Richard C. Leone (74) Board Member (2006) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues (2011-present) • President—The Century Foundation (1989-2011) No. of Portfolios for which Board Member Serves: 24 ————— Hans C. Mautner (76) Board Member (2006) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999-2010) No. of Portfolios for which Board Member Serves: 24 ————— Robin A. Melvin (50) Board Member (2006) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Burton N. Wallack (63) Board Member (1991) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 24 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) John E. Zuccotti (77) Board Member (2006) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. (1996-present) • Senior Counsel of Weil, Gotshal & Manges, LLP (1997-present) • Emeritus Chairman of the Real Estate Board of New York (2004-2006) Other Public Company Board Membership During Past 5Years: • Wellpoint, Inc., a health benefits company, Director (2005-2010) No. of Portfolios for which Board Member Serves: 24 44 INTERESTED BOARD MEMBER Gordon J. Davis (73) Board Member (1995) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 59 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) 46 The Fund 47 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $95,892 in 2013 and $97,810 in 2014. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $20,400 in 2013 and $36,360 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0in 2013 and $0 in 2014. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $12,010 in 2013 and $9,894 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $973 in 2013 and $3,208 in 2014. [These services included a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $51,569,616 in 2013 and $32,746,283 in 2014. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2014 By: /s/ James Windels James Windels Treasurer Date: October 23, 2014 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
